             Case 4:20-cv-03555-DMR Document 1 Filed 05/27/20 Page 1 of 12



 1   Eric H. Gibbs (SBN 178658)
     David M. Berger (SBN 277526)
 2   Jeffrey Kosbie (SBN 305424)
 3   GIBBS LAW GROUP LLP
     505 14th Street, Suite 1110
 4   Oakland, California 94612
     (510) 350-9700 (tel.)
 5
     (510) 350-9701 (fax)
 6   ehg@classlawgroup.com
     dmb@classlawgroup.com
 7   jbk@classlawgroup.com
 8
     Counsel for Plaintiff and the Proposed Class
 9

10
                     UNITED STATES DISTRICT COURT FOR THE
11                     NORTHERN DISTRICT OF CALIFORNIA
12

13   M.E., through her guardian, ANNA MARIE         Case No. 5:20-cv-3555
     EMMERICH, individually and on behalf of
14   all others similarly situated,                 CLASS ACTION COMPLAINT AND
15                                                  DEMAND FOR JURY TRIAL
                           Plaintiff,
16

17      v.

18   TIKTOK INC., and BYTEDANCE INC.,
19
                           Defendants.
20

21

22

23

24

25

26

27

28


                  CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                 CASE NO. 5:20-cv-3555
           Case 4:20-cv-03555-DMR Document 1 Filed 05/27/20 Page 2 of 12



 1                                      INTRODUCTION

 2          1.     TikTok is one of the most widely used social networking apps in the

 3   world, particularly among children, teens, and young adults. The app allows users to

 4   create short, often humorous video clips, enhance the clips with a variety of digital

 5   effects, and share them with their friends and others throughout the world.

 6          2.     Among the most prominent and popular digital effects available on

 7   TikTok are face filters, which alters the subject’s face in real-time, often in a funny or

 8   unexpected way. Pressing the icon for one filter might add a safari hat atop the subject’s

 9   head, another might plumpen the subject’s lips, and a third might project cat nose, ears,

10   and whiskers over the subject’s face—the possibilities are virtually endless and ever-

11   changing to entertain users and inspire new videos.

12          3.     TikTok’s digital face filters are fun for users, but they also capture facial

13   geometry data that can be used for surveillance or identity theft. The privacy and

14   security implications are serious in any context, but particularly so with TikTok. The

15   U.S. Department of Defense recently identified TikTok as a security threat due to its

16   ability to transmit biometric data to the Chinese conglomerate that owns TikTok and

17   maintains close ties with the Chinese government.

18          4.     Under the Illinois Biometric Information Privacy Act (BIPA), Defendants

19   TikTok Inc. and ByteDance Inc., who administer TikTok in the United States, were

20   supposed to obtain users’ informed written consent before collecting any biometric

21   data. But over the past several years, Defendants have made no attempt to comply with

22   the law and continue to capture users’ facial geometry without disclosing that they are

23   doing so or obtaining the required written release.

24          5.     On behalf of herself and all other Illinois residents whose facial geometry

25   was scanned by TikTok, Plaintiff M.E. brings this action to force TikTok to comply with

26   BIPA and to recover the statutory and other damages to which they are entitled.

27

28
                                          1
                  CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                 CASE NO. 5:20-cv-3555
           Case 4:20-cv-03555-DMR Document 1 Filed 05/27/20 Page 3 of 12



 1                               JURISDICTION AND VENUE

 2          6.     The Court has subject matter jurisdiction over this action under 28 U.S.C.

 3   § 1332(d)(2) because this is a class action in which the amount in controversy exceeds

 4   $5,000,000, exclusive of interest and costs, there are more than 100 members in the

 5   proposed class, and at least one class member is a citizen of a state different from

 6   Defendants.

 7          7.     Venue is proper in this Court under 28 U.S.C. §1391(b) because

 8   Defendants reside in this district and because a substantial part of the events or

 9   omissions giving rise to Plaintiff’s claims occurred in this district.

10                               INTRADISTRICT ASSIGNMENT

11          8.     Under Local Rule 3-2(c) and (e) of this action to the San Jose Division is

12   proper because Defendant ByteDance Inc. is headquartered in Palo Alto and a

13   substantial part of the events or omissions which give rise to the claims alleged herein

14   occurred there.

15                                              PARTIES

16          9.     Plaintiff M.E. and her guardian, Anna Marie Emmerich, are citizens and

17   residents of St. Clair County, Illinois.

18          10.    Defendant TikTok Inc. is a California corporation with its principal place

19   of business in Culver City, California.

20          11.    Defendant ByteDance Inc. is a Delaware corporation with its principal

21   place of business in Palo Alto, California.

22          12.    Defendants are both subsidiaries of the Chinese conglomerate ByteDance

23   Ltd., and are responsible for administering TikTok in the United States.

24                                 FACTUAL ALLEGATIONS

25          The TikTok Social Networking Platform

26          13.    TikTok is a social networking platform where users can make and share

27   short videos of themselves lip-syncing, cooking, dancing, or just being silly.

28
                                           2
                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  CASE NO. 5:20-cv-3555
            Case 4:20-cv-03555-DMR Document 1 Filed 05/27/20 Page 4 of 12



 1              14.   Over the past few years, TikTok has become one of the most popular and

 2   widely used social media services in the world, with nearly a billion active users.

 3              15.   TikTok is particularly popular among teenagers and young adults: as of

 4   last year, about 60% of active U.S. users were between the ages of 16 and 24.

 5              TikTok’s Face Filters

 6              16.   When making a video on the TikTok app, users are presented with a

 7   variety of “Effects” to enhance their videos’ appearance and creativity.

 8              17.   Included among these Effects is a large, regularly updated library of face

 9   filters. Face filters allow users to add digital effects to their own or other people’s faces

10   before, during, or after filming short video clips. Below are a few examples of face

11   filters:

12

13

14

15

16

17

18

19

20

21              18.   Simply by tapping different icons, users can change filters and watch as

22   the result is instantly projected onto their face. One face filter might add digital lipstick

23   and eyeliner, another might add a virtual wooden nose, and a third might make it

24   appear as if users were breathing fire each time they opened their mouth.

25              19.   The face filters available on TikTok are varied and dynamic; they’re

26   designed to integrate with the video subject’s face, move as the subject moves, and

27   seamlessly adapt to changes in facial expression.

28
                                              3
                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                     CASE NO. 5:20-cv-3555
          Case 4:20-cv-03555-DMR Document 1 Filed 05/27/20 Page 5 of 12



 1          TikTok’s Face Filters Collect Biometric Information Without First
            Obtaining Users’ Informed Written Consent
 2
            20.    TikTok’s face filters are programmed to exploit the subjects’ biometric
 3
     information. TikTok scans subjects’ facial geometry, creating a digital map that can be
 4
     used to identify facial landmarks and to project digital effects onto those landmarks.
 5
            21.    The data captured by TikTok is akin to a fingerprint. Each person’s facial
 6
     geometry is unique and can be used as a biometric identifier. That can be a good thing,
 7
     allowing people to use their facial geometry as a biological password to quickly verify
 8
     their identity before making a financial transaction or as a hands-free way to unlock
 9
     their mobile phone. But if the data is misused, it can also be used to steal someone’s
10
     identity, identify faces that appear online or in video surveillance footage, and
11
     otherwise compromise personal privacy.
12
            22.    The Illinois Biometric Information Privacy Act (BIPA) was enacted to
13
     regulate the collection of biologically unique data and help ensure it is not misused.
14
     Among other things, BIPA prohibits companies like TikTok from collecting customers’
15
     biometric information without first obtaining informed written consent. It also requires
16
     companies like TikTok to establish a publicly available written policy that provides for
17
     the permanent destruction of the biometric information when it’s no longer needed.
18
            23.    Although TikTok has been collecting biometric information from millions
19
     of users for several years now, it has never obtained its users’ informed written consent.
20
     Nor has TikTok disseminated a written policy that provides for the permanent
21
     destruction of the biometric information currently in its possession.
22
            Defendants’ Respective Roles in the Violation of Users’ Rights
23
            24.    Defendant TikTok Inc. is the provider of the TikTok service and mobile
24
     app in the United States. Through the TikTok mobile app, TikTok Inc. obtains users’
25
     biometric information without first obtaining their informed written consent.
26
            25.    TikTok Inc. was previously named musical.ly Inc. Under that name, it
27
     operated a service and mobile app call musical.ly, which was similar to TikTok and was
28
                                          4
                  CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                 CASE NO. 5:20-cv-3555
           Case 4:20-cv-03555-DMR Document 1 Filed 05/27/20 Page 6 of 12



 1   merged with the TikTok platform in 2018. The musical.ly mobile app also used face

 2   filters and collected biometric information from users without first obtaining informed

 3   written consent.

 4          26.     TikTok Inc. is a subsidiary of a TikTok Ltd., which in turn is a subsidiary

 5   of ByteDance Ltd, a Chinese conglomerate that owns and operates a portfolio of mobile

 6   apps through its network of subsidiaries. ByteDance is believed to have close ties to the

 7   Chinese government: it has collaborated with public security bureaus across china to

 8   disseminate propaganda and recently entered into a joint venture with a Chinese state

 9   media group.

10          27.     ByteDance launched the TikTok service in China in 2016 (where it is

11   known as Douyin), and began expanding into the international market in 2017. The

12   company broke into the U.S. market in late 2017 by purchasing musical.ly and merging

13   its video-sharing service with TikTok. ByteDance did not seek clearance from the

14   Committee on Foreign Investment in the United States (CFIUS) before completing the

15   acquisition.

16          28.     Defendant TikTok Inc. is believed to share biometric data collected from

17   U.S. users with ByteDance. The Department of Defense issued an advisory to its

18   employees in December 2019 that conveyed concern over TikTok’s “ability to convey

19   location, image and biometric data to its Chinese parent company, which is legally

20   unable to refuse to share data to the Chinese government.” Several government

21   agencies since have barred employees from using TikTok; the U.S. government has

22   opened a national security investigation into TikTok and ByteDance; and media reports

23   indicate that ByteDance is censoring videos shown to TikTok’s U.S. audience in an

24   effort to advance China’s foreign policy agenda.

25          29.     Defendant ByteDance Inc. is a U.S. subsidiary of ByteDance Ltd. that

26   works closely with ByteDance Ltd. and provides engineering development and support

27   for the TikTok service in the United States. Like ByteDance Ltd., ByteDance Inc. is

28
                                            5
                    CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                   CASE NO. 5:20-cv-3555
           Case 4:20-cv-03555-DMR Document 1 Filed 05/27/20 Page 7 of 12



 1   believed to obtain TikTok users’ biometric information.

 2          30.    ByteDance has disclosed in the Privacy Policy made available to users of

 3   Douyin (the name of TikTok in China) that the app obtains users’ facial feature data.

 4   One of ByteDance’s Singaporean subsidiaries, TikTok Pte. Ltd., has made a similar

 5   disclosure as to the short-form video app called Vigo Video.

 6          31.    But neither ByteDance Ltd. nor ByteDance Inc. have disclosed to TikTok

 7   users in the United States that their facial feature data is collected by the TikTok app,

 8   much less obtained the users’ informed written consent. The Privacy Policy that applies

 9   to U.S. users states only that TikTok Inc. it may share its users’ information with a

10   parent, subsidiary, or other affiliate of our corporate group. It does not disclose that

11   Defendants collect or share users’ biometric information and does not obtain users’

12   informed written consent.

13                                PLAINTIFF’S EXPERIENCE

14          32.    Plaintiff M.E. has used the TikTok app on her iPhone for at least the past

15   year. She uses it to make short videos, often featuring herself, and has used some of the

16   TikTok app’s face filters.

17          33.    When Plaintiff used TikTok’s face filters, Defendants captured scans of her

18   facial geometry, stored data derived from those scans, and is believed to have shared

19   that data between themselves and with their parent company, ByteDance Ltd.

20          34.    Neither Plaintiff nor her guardian were ever notified that Defendants

21   were collecting or storing their biometric information; neither Plaintiff nor her guardian

22   were ever informed in writing of the specific purpose and length of term for which

23   Plaintiff’s biometric information was being collected, stored, and used; and Plaintiff’s

24   guardian never executed a written release that would permit Defendants to collect

25   Plaintiff’s biometric information.

26          35.    Neither Plaintiff nor her guardian were ever notified that Defendants

27   were sharing Plaintiff’s biometric data among themselves, with ByteDance Ltd., or with

28
                                          6
                  CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                 CASE NO. 5:20-cv-3555
           Case 4:20-cv-03555-DMR Document 1 Filed 05/27/20 Page 8 of 12



 1   any other third party, and Plaintiff’s guardian never consented to any disclosure of

 2   Plaintiff’s biometric data.

 3          36.    Neither Plaintiff, her guardian, nor Plaintiff’s lawyers have been able to

 4   locate any retention schedule and destruction guidelines made available by Defendants.

 5   It is important to Plaintiff and her guardian that Plaintiffs’ biometric data be kept secure

 6   and permanently destroyed promptly after the initial purpose for collecting it has been

 7   discharged or within 3 years of Plaintiff’s last interaction with the entity that collected

 8   the data, as required by BIPA.

 9                                  CLASS ALLEGATIONS

10          37.    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff seeks

11   to pursue her claims on behalf of a class of similarly situated persons. The parameters of

12   the class may be refined through discovery and will be subject to Court approval and

13   modification, but for purposes of this complaint, Plaintiff proposes the following class

14   definition:

15          All persons whose facial geometry was scanned by the TikTok or musical.ly
            mobile apps while residing in Illinois.
16
            Excluded from the class are Defendants, their officers, directors, affiliates,
17          legal representatives, employees, successors, subsidiaries, parent
18          companies and assigns. Also excluded from the class are any judicial
            officers and associated court staff assigned to this case and their immediate
19          family members
20          38.    The proposed class meets each of the requirements for class certification

21   pursuant to Rule 23(a), Rule 23(b)(2), and Rule 23(b)(3).

22          39.    Numerosity: The class is sufficiently numerous such that individual

23   joinders are impracticable. As of 2019, TikTok reported a growing base of 26 million

24   active users in the United States. A substantial portion of those users would have

25   already had their face geometry scanned by using TikTok’s prominent and popular

26   face-filter features. The proposed class is therefore likely to number in the hundreds of

27   thousands.

28
                                           7
                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                  CASE NO. 5:20-cv-3555
           Case 4:20-cv-03555-DMR Document 1 Filed 05/27/20 Page 9 of 12



 1          40.      Commonality & Predominance: Common questions of law and fact are likely

 2   to predominate over questions affecting only individualized class members. These

 3   common questions include:

 4                a. whether Defendants captured class members’ biometric information

 5   through the TikTok or musical.ly mobile apps;

 6                b. whether Defendants made the disclosures and obtained the written

 7   releases required by BIPA, 740 ILCS 14/15(b), before capturing any biometric data;

 8                c. whether Defendants shared any biometric information collected from

 9   class members amongst themselves, with the Chinese government, or with anyone else;

10                d. whether Defendants established and complied with the retention schedule

11   and destruction guidelines required by BIPA, 740 ILCS 14/15(a); and

12                e. whether any violations of BIPA were intentional, reckless, or negligent.

13          41.      Typicality: Plaintiff’s claims are typical of those asserted by the proposed

14   class, as Plaintiff and class members each suffered the same infringement of their

15   statutory privacy rights and each have claims under BIPA arising out of the same

16   conduct—namely, Defendants’ failure to obtain their informed written consent before

17   capturing or sharing their facial geometry and failure to provide for the prompt

18   destruction of that data when it is no longer needed.

19          42.      Adequacy: Plaintiff will fairly and adequately protect the interests of the

20   proposed class. Plaintiff’s interests do not conflict with the class’s interests, as both seek

21   to recover from Defendants for the same infringement of their statutory rights, and

22   Plaintiff has retained counsel experienced in consumer privacy and complex class

23   litigation to represent class members’ interests.

24          43.      Superiority: A class action is superior to other available methods for the

25   fair and efficient adjudication of this controversy. Successfully prosecuting class

26   members’ claims will require familiarity with BIPA, discovery into a network of

27   subsidiaries owned by a $78 billion company, and experts to evaluate that discovery for

28
                                            8
                    CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                   CASE NO. 5:20-cv-3555
          Case 4:20-cv-03555-DMR Document 1 Filed 05/27/20 Page 10 of 12



 1   evidence that Defendants’ captured, stored, or shared class members’ biometric data.

 2   These are matters that can only realistically be handled through unified class-wide

 3   representation, which can be conducted on a contingency basis and offers class

 4   members economies of scale unavailable in individual proceedings.

 5          44.    Class-wide Injunctive Relief: By capturing and disclosing Plaintiff and class

 6   members’ facial geometry data without first obtaining informed written consent,

 7   Defendants have acted and refused to act on grounds that apply generally to the class,

 8   such that final injunctive or corresponding declaratory relief is appropriate respecting

 9   the class as a whole.

10                               FIRST CAUSE OF ACTION

11                      Violation of Illinois Biometric Privacy Act

12          45.    Plaintiff alleges this cause of action on behalf of herself and the proposed

13   class, and in so doing, incorporates all preceding allegations.

14          46.    The Illinois Biometric Information Privacy Act (BIPA), regulates the

15   collection, use, and handling of biologically unique identifiers that, if compromised, can

16   leave victims at permanent risk of identity theft.

17          47.    Unlawful collection of biometric information: Defendants have violated and

18   continue to violate BIPA, 740 ILCS 14/15(b), by obtaining scans of Plaintiff’s and class

19   members’ facial geometry, as well as data based on those scans, without first (i)

20   informing Plaintiff and class members in writing that they are collecting or storing their

21   biometric information; (ii) informing Plaintiff and class members in writing of the

22   specific purpose and length of term for which their biometric information is being

23   collected, stored, and used; and (iii) receiving a written release executed by Plaintiff and

24   class members or their legally authorized representatives.

25          48.    Unlawful disclosure of biometric information Defendants have violated and

26   continue to violate BIPA, 740 ILCS 14/15(d) by disclosing, redisclosing, or otherwise

27   disseminating Plaintiff’s and class member’s biometric information without their

28
                                          9
                  CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                 CASE NO. 5:20-cv-3555
             Case 4:20-cv-03555-DMR Document 1 Filed 05/27/20 Page 11 of 12



 1   consent.

 2            49.    Failure to establish a retention schedule and destruction guidelines: Defendants

 3   have violated and continue to violate BIPA, 740 ILCS 14/15(a), by failing to develop,

 4   publicly disclose, and comply with a retention schedule and destruction guidelines that

 5   would ensure Plaintiff’s and class members’ biometric information is permanently

 6   destroyed when the initial purpose for collecting that information has been satisfied or

 7   within 3 years of Plaintiff’s and class members’ interaction with Defendants, whichever

 8   occurs first.

 9            50.    Defendants’ violations were intentional or reckless, as well as negligent.

10   Defendants specifically designed the TikTok and musical.ly apps to capture biometric

11   information, have continued to capture and store biometric information for several

12   years, and have made no effort to comply with any of BIPA’s requirements during that

13   time.

14            51.    Pursuant to 740 ILCS 14/20, Plaintiff and the proposed class seek an

15   award of statutory or actual damages, whichever is greater, for each of Defendants’

16   violations of BIPA; injunctive relief sufficient to stop Defendants from violating BIPA in

17   the future and to protect Plaintiff and the proposed class from the consequences of

18   Defendants’ past violations; and reasonable attorneys’ fees and costs.

19                                     PRAYER FOR RELIEF

20            WHEREFORE, Plaintiff, individually and on behalf of members of the proposed

21   class, respectfully requests the following relief:

22            A.     A determination this action may be maintained as a class action;

23            B.     An award of damages to be paid according to proof, including liquidated

24                   damages authorized by statute;

25            C.     Injunctive or corresponding declaratory relief;

26            D.     Pre-judgment interest and post-judgment interest, as provided by law;

27            E.     Attorneys’ fees and expenses, including expert fees; and

28
                                            10
                     CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                    CASE NO. 5:20-cv-3555
         Case 4:20-cv-03555-DMR Document 1 Filed 05/27/20 Page 12 of 12



 1         F.       Any and all other legal and equitable relief that the Court may find

 2                  appropriate.

 3                                       JURY DEMAND

 4      Plaintiff hereby demands a jury trial for all claims so triable.

 5

 6   May 27, 2020                             Respectfully submitted,

 7                                             By:   /s/ David M. Berger
 8
                                              Eric H. Gibbs (SBN 178658)
 9                                            David M. Berger (SBN 277526)
                                              Jeffrey Kosbie (SBN 305424)
10
                                              GIBBS LAW GROUP LLP
11                                            505 14th Street, Suite 1110
                                              Oakland, California 94612
12                                            (510) 350-9700 (tel.)
13                                            (510) 350-9701 (fax)
                                              ehg@classlawgroup.com
14                                            dmb@classlawgroup.com
                                              jbk@classlawgroup.com
15

16                                            Counsel for Plaintiff and the Proposed Class

17

18

19

20

21

22

23

24

25

26

27

28
                                        11
                 CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                CASE NO. 5:20-cv-3555
